TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00285-CR


Alexander Hernandez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT

NO. 5260, HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on May 6, 2003.  The court reporter failed
to respond to this Court's notice that the reporter's record is overdue.  Appellant is represented by
appointed counsel on appeal, as he was at trial.  We assume that if there were any question whether
appellant is indigent, the district court would not have appointed counsel.
The district court is instructed to order the preparation of the reporter's record at no
cost to appellant.  The court reporter for the 33rd District Court, Ms. Meanette Salgado, is ordered
to file the reporter's record no later than August 22, 2003.  No further extension of time will be
granted.

It is ordered July 25, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish